Exhibit 10.1

Execution Version

SIXTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

This Sixth Amendment to Revolving Credit Agreement (this “Amendment”) is entered
into as of May 28, 2010 (the “Effective Date”) by and among Richardson
Electronics, Ltd., a Delaware corporation, Richardson Electronics Limited, an
English limited liability company, Richardson Electronics Benelux B.V., a Dutch
private limited liability company, Richardson Electronics Pte Ltd., a company
organized under the laws of Singapore, Richardson Electronics Pty Limited, a
company organized under the laws of New South Wales, Australia, Richardson
Electronics Hong Kong Limited, a company organized under the laws of Hong Kong,
Richardson Electronics GmbH, a company organized under the laws of Germany,
Richardson Electronics K.K., a company organized under the laws of Japan, the
lenders party hereto (each, a “Lender” and collectively, the “Lenders”) and JP
Morgan Bank, N.A., a national banking association as administrative agent (in
such capacity, the “Administrative Agent”).

RECITALS

WHEREAS, the Borrowers, the Lenders and the Agent are parties to that certain
Revolving Credit Agreement dated as of July 27, 2007 (as amended or modified
from time to time, the foregoing being referred to as the “Agreement”);

WHEREAS, the Borrowers, the Lenders and the Agent desire to amend the Agreement
in certain respects on terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not defined herein shall
have the meanings ascribed thereto in the Agreement.

2. Amendments to the Agreement. The Agreement is hereby amended as follows:

(a) Section 1.1 of the Agreement is hereby amended to delete in their entirety
the definitions of “Aggregate Commitment”, “Borrowing Base” and Facility
Termination Date”, and to replace said definitions as follows:

“‘Aggregate Commitment’ means the aggregate of the Commitments of all the
Lenders as increased or reduced from time to time under the terms hereof. The
initial Aggregate Commitment shall be Forty Million Dollars ($40,000,000).”

“‘Borrowing Base’ means, at any time and in respect of the US-Borrower and its
Wholly-Owned Subsidiaries: (i) for the period between May 28, 2010 and July 31,
2010, an amount equal to the Aggregate Commitment; and (ii) otherwise, an amount
equal to the sum of (i) eighty percent (80%) of the Net Amount of Eligible
Accounts; plus (ii) fifty percent (50%) of the lesser of cost (determined on an
average cost basis) and fair market value of Eligible Inventory but in no event
shall the value of Eligible Inventory for this purpose exceed the lesser of
(a) Dollar Amount of Twenty Million Dollars ($20,000,000) or (b) 55% of the
Aggregate Commitment.



--------------------------------------------------------------------------------

“‘Facility Termination Date’ means May 31, 2013, or any earlier date on which
the Aggregate Commitment is reduced to zero or otherwise terminated pursuant to
the terms hereof.”

(b) Sections 2.4.2, 6.23 and 6.24 are hereby deleted in their entirety and
replaced as follows (intervening sections not referenced herein shall remain in
effect in accordance with their terms).

2.4.2 Reduction of Commitment. Any Borrower may permanently reduce the
Commitment, in whole or in part ratably among the Lenders in integral multiples
of $2,000,000, upon at least five Business Day’s written notice to the
Administrative Agent, which notice shall specify the amount of any such
reduction, provided, however, that the amount of the Commitment may not be
reduced below the aggregate principal amount of the outstanding Advances.

6.23 Repayment of Subordinated Debt, Adjustment of Pricing: The US-Borrower and
its Subsidiaries shall not make any payment upon any principal of any
Subordinated Debt, including by means of repurchasing Debentures, and/or
repurchase share or stock capital (subject to the limits of Section 6.13
(iii) hereof) of any class of any such Borrower and Subsidiary, unless the
following conditions are met:

(i) No Default or Unmatured Default has occurred and is continuing as of the
date of the intended payment of Subordinated Debt or repurchase of share or
stock capital, and no Default or Unmatured Default will occur as a consequence
of giving effect to said payment or repurchase, as applicable, as evidenced by a
certificate to be delivered to the Administrative Agent, signed by the chief
financial officer of Richardson Electronics, Ltd. substantially in the form of
Exhibit M attached hereto and made a part hereof, stating that as of the date
the intended payment of Subordinated Debt or repurchase of share or stock
capital no Default or Unmatured Default has occurred and is continuing and
further certifying that the representations and warranties contained in Article
V of the Agreement are true and correct on and as of said date;

(ii) The representations and warranties contained in Article V are true and
correct on as of the date of the intended payment of Subordinated Debt or
repurchase of share or stock capital, and they will remain true and correct
after giving effect to said payment or repurchase, as applicable;

6.24 Leverage Ratio. The US-Borrower and its Subsidiaries will maintain at all
times a Leverage Ratio of less than 3.0 to 1.0 for the fiscal quarter ended
December 1, 2007 and the fiscal quarter ended March 1, 2008 and thereafter will
at all times maintain a Leverage Ratio of 2.5 to 1.0.

 

- 2 -



--------------------------------------------------------------------------------

(c) A new Section 6.13 (ix) is hereby added as follows:

6.13 (ix) repurchases of publicly traded shares or stock capital of any class of
the US Borrower, which may not exceed $5,000,000 in the aggregate for the period
between May 28, 2010 through the Facility Termination Date without the consent
of the Required Lenders.

(d) Annex A to the Agreement is hereby deleted in its entirety and replaced with
Annex A attached hereto and made a part hereof.

3. Effectiveness. This Amendment shall become effective when the Administrative
Agent has received all of the following acknowledged to be satisfactory by the
Administrative Agent:

 

  3.1 This Amendment, executed by the requisite signatories;

 

  3.2 A certificate, signed by the chief executive officer of Richardson
Electronics, Ltd. substantially in the form of Exhibit I attached hereto and
made a part hereof, stating that on the Effective Date (after giving effect to
this Amendment) no Default or Unmatured Default has occurred and is continuing
and further certifying that the representations and warranties contained in
Article V of the Agreement are true and correct on and as of the Effective Date;

 

  3.3 The representations and warranties contained in Section 4 of this
Amendment shall be true and correct in all material respects; and

 

  3.4 Such other documents, instruments or approvals (and, if requested by the
Administrative Agent, certified duplicates of executed copies thereof) as the
Administrative Agent may reasonably request.

4. Representations and Warranties. Each Borrower represents and warrants to the
Lenders and the Administrative Agent (which representations and warranties shall
become part of the representations and warranties made by such Borrower under
the Agreement) that:

 

  4.1 The execution, delivery and performance of this Amendment has been duly
authorized by all necessary action and will not require any consent or approval
of any person or entity, violate in any material respect any provision of any
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award presently in effect having applicability to it or constitute a default
under any indenture or loan or credit agreement or any other agreement, lease or
instrument to which any Borrower is a party or by which it or its properties may
be bound or affected;

 

  4.2 No consent, approval or authorization of or declaration or filing with any
governmental authority or any non-governmental person or entity, including
without limitation, any creditor or partner of any Borrower is required on the
part of such Borrower in connection with the execution, delivery and performance
of this Amendment or the transactions contemplated thereby and the execution,
delivery and performance of this Amendment and the transactions contemplated
hereby will not violate the terms of any contract or agreement to which such
Borrower is a party;

 

- 3 -



--------------------------------------------------------------------------------

  4.3 The Agreement, as amended hereby, is the legal, valid and binding
obligation of each Borrower, enforceable against it in accordance with the terms
thereof;

 

  4.4 The most recent financial statements of each Borrower delivered to the
Lenders are complete and accurate in all material respects and present fairly
the financial condition of such Borrowers as of such date in accordance with
generally accepted accounting principles. There has been no adverse material
change in the condition of the business, properties, operations or condition,
financial or otherwise, of any Borrower since the date of such financial
statements which has or could reasonably be expected to have a Material Adverse
Effect in respect of the US-Borrower or its Subsidiaries; and

 

  4.5 After giving effect to this Amendment and the transactions contemplated
hereby, no Default or Event of Default has occurred or exists under the
Agreement as of the Effective Date hereof.

5. Acknowledgement and Reaffirmation; No Waiver. Each Borrower hereby ratifies
and affirms all of the obligations and undertakings contained in the Agreement
and the Agreement remains in full force and effect in accordance with its terms.
Each Borrower and each Guarantor hereby acknowledges, agrees and affirms that
each document and instrument securing or supporting the obligations and
indebtedness owing to the Lenders and Administrative Agent prior to the date of
this Amendment remains in full force and effect in accordance with its terms,
and that such security and support remains in full force effect as to all
obligations under the Agreement.

6. Expenses. The Borrowers jointly and severally agree to pay and save the
Lenders and Administrative Agent harmless from liability for the payment of all
costs and expenses arising in connection with this Amendment, including the
reasonable fees and expenses of Baker & McKenzie LLP, counsel to the
Administrative Agent and certain of the Lenders, in connection with the
preparation and review of this Amendment and any related documents.

7. Governing Law. This Amendment shall be governed by, and shall be construed
and enforced in accordance with, the laws of the State of Illinois.

8. Counterparts; Facsimile. This Amendment may be executed in one or more
counterparts, each of which together shall constitute the same agreement. One or
more counterparts of this Amendment may be delivered by facsimile, with the
intention that such delivery shall have the same effect as delivery of an
original counterpart thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

[The remainder of this page has been left blank intentionally]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWERS: RICHARDSON ELECTRONICS, LTD.

/s/ Edward J. Richardson

  By: Edward J. Richardson   Title: Chairman, CEO and President RICHARDSON
ELECTRONICS LIMITED

/s/ Thomas Harbrecht

 

By: Thomas Harbrecht

Title: Director

RICHARDSON ELECTRONICS BENELUX B.V.

/s/ Ada Bulk

  By: Ada Bulk   Title: Director RICHARDSON ELECTRONICS PTE LTD.

/s/ Thomas Harbrecht

 

By: Thomas Harbrecht

Title: Director

RICHARDSON ELECTRONICS PTY LIMITED

/s/ Thomas Harbrecht

  By: Thomas Harbrecht   Title: Director RICHARDSON ELECTRONICS HONG KONG LTD.

/s/ Thomas Harbrecht

  By: Thomas Harbrecht   Title: Director

 

- 5 -



--------------------------------------------------------------------------------

RICHARDSON ELECTRONICS GMBH

/s/ Thomas Harbrecht

  By: Thomas Harbrecht   Title: Managing Director 40 W267 Keslinger Road P.O.
Box 393 LaFox, Illinois 60147-0393 Attention: Michelle Perricone Tel:
630-208-2200 Fax: 630-208-2950 RICHARDSON ELECTRONICS K.K.

/s/ Thomas Harbrecht

  By: Thomas Harbrecht   Title: Representative Director 40 W267 Keslinger Road
P.O. Box 393 LaFox, Illinois 60147-0393 Attention: Michelle Perricone Tel:
630-208-2200 Fax: 630-208-2950

 

- 6 -



--------------------------------------------------------------------------------

GUARANTOR THE UNDERSIGNED, EACH A GUARANTOR OF THE OBLIGATIONS UNDER THE
AGREEMENT, BEING FAMILIAR WITH THE TERMS OF THE FOREGOING AMENDMENT, HEREBY
RATIFIES AND REAFFIRMS ALL SUCH OBLIGATIONS, IN EACH CASE AS SET FORTH IN THOSE
CERTAIN GUARANTIES, DATED JULY 27, 2007 RICHARDSON ELECTRONICS, LTD.

/s/ Edward J. Richardson

  By: Edward J. Richardson   Title: Chairman, CEO and President RICHARDSON
INTERNATIONAL, INC.

/s/ Edward J. Richardson

  By: Edward J. Richardson   Title: President

 

- 7 -



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A.,

/s/ Tamara Roehm

  By: Tamara Roehm   Title: Banker

 

- 8 -



--------------------------------------------------------------------------------

LENDERS: JPMORGAN CHASE BANK, N.A.,

/s/ Tamara Roehm

  By: Tamara Roehm   Title: Banker JP MORGAN EUROPE LIMITED

/s/ Paul F. Hogan

  By: Paul F. Hogan   Title: Executive Director
JP MORGAN CHASE BANK, N.A. London Branch, as Overdraft Lender

/s/ Paul F. Hogan

  By: Paul F. Hogan   Title: Executive Director JPMORGAN CHASE BANK, N.A.,
through its Singapore Branch

/s/ Ruth Lee

  By: Ruth Lee   Title: Relationship Executive JPMORGAN CHASE BANK, N.A.,
through its Hong Kong Branch

/s/ Coco Chung

  By: Coco Chung   Title: Managing Director

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT M

OFFICER’S CERTIFICATE

This Certificate is delivered to JPMorgan Chase Bank, N.A., as Administrative
Agent by Richardson Electronics, Ltd., pursuant to that certain Revolving Credit
Agreement, dated as of July 27, 2007 among the Borrowers named therein, the
Lenders set forth on the signature pages thereto and the Administrative Agent
identified therein (as amended or modified from time to time, the “Credit
Agreement”) as specifically to Section 6.23 (i). All capitalized terms used
herein but not defined shall have the respective meanings ascribed thereto in
the Credit Agreement. The undersigned, the duly appointed Chief Financial
Officer of Richardson Electronics, Ltd., hereby certifies to the Administrative
Agent and the Lenders that on the date hereof (i) no Default or Unmatured
Default has occurred and is continuing, and (ii) that all the representations
and warranties contained in Article V of the Credit Agreement are true and
correct on and as of the date hereof.

This Certificate is delivered as of                          ,
                    .

 

By:  

 

Its:  

 



--------------------------------------------------------------------------------

ANNEX A

PRICING SCHEDULE

 

Applicable Margin

   Level I
Status     Level II
Status     Level III
Status     Level IV
Status  

Eurocurrency Rate

   1.25 %    1.50 %    1.75 %    2.00 % 

Commitment Fee

   .25 %    .25 %    .25 %    .25 % 

Floating Rate

   0.00 %    0.00 %    0.00 %    0.00 % 

HIBOR Rate

   1.25 %    1.50 %    1.75 %    2.00 % 

SIBOR Rate

   1.25 %    1.50 %    1.75 %    2.00 % 

Standby Letter of Credit Fee

   1.25 %    1.50 %    1.75 %    2.00 % 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the
US-Borrower delivered by the US-Borrower pursuant to this Agreement.

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the US-Borrower referred to in the most recent Financials, the Leverage Ratio
is less than or equal to 1.0 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the US-Borrower referred to in the most recent Financials, (i) the
US-Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
less than or equal to 1.5 or 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the US-Borrower referred to in the most recent Financials, the
US-Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than or equal to 2.0 to 1.0.

“Level IV Status” exists at any date if, in any fiscal quarter of the
US-Borrower referred to in the most recent Financials, (i) the US-Borrower has
not qualified for Level I Status, Level II Status, and Level III Status and
(ii) the average Leverage Ratio is greater than 2.0 to 1.0 but less than 2.5 to
1.0.

“Status” means, at any date of determination, whichever of Level I Status, Level
II Status, Level III Status, or Level IV Status.



--------------------------------------------------------------------------------

The US-Borrower’s Status as at the last day of each fiscal quarter (which shall
be used to compute the average Leverage Ratio) shall be determined from the then
most recent Financials. The numerator upon which the average Leverage Ratio will
be calculated shall be based on the sum of daily outstandings for all Loans and
Letters of Credit under the Agreement divided by the total number of days in the
applicable quarter. The Leverage Ratio shall be computed by dividing such
numerator by Adjusted EBITDA calculated for the US-Borrower and its Subsidiaries
for the period of the trailing four consecutive fiscal quarters ending on or
most recently ended prior to any date of determination. Any adjustment shall be
effective commencing five (5) Business Days after the delivery to the Lenders of
such Financials. In the event that the US-Borrower shall at any time fail to
furnish to the Lenders such Financials (together with a Compliance Certificate)
within the time limitations specified by this Agreement, then the maximum
Applicable Margin shall apply from the date of such failure until the fifth
(5th) Business Day after such Financials (and accompanying Compliance
Certificate) are so delivered.



--------------------------------------------------------------------------------

EXHIBIT I

OFFICER’S CERTIFICATE

This Certificate is delivered to JPMorgan Chase Bank, N.A., as Administrative
Agent by Richardson Electronics, Ltd., pursuant to that certain Revolving Credit
Agreement, dated as of July 27, 2007 among the Borrowers named therein, the
Lenders set forth on the signature pages thereto and the Administrative Agent
identified therein (as amended or modified from time to time, the “Credit
Agreement”). All capitalized terms used herein but not defined shall have the
respective meanings ascribed thereto in the Credit Agreement. The undersigned,
the duly appointed Chief Financial Officer of Richardson Electronics, Ltd.,
hereby certifies to the Administrative Agent and the Lenders that on the date
hereof (i) no Default or Unmatured Default has occurred and is continuing, and
(ii) that all the representations and warranties contained in Article V of the
Credit Agreement are true and correct on and as of the date hereof.

This Certificate is delivered as of May     , 2010.

 

By:  

 

Its:  

 